       Case 2:20-cv-02011-DDC-GEB Document 17 Filed 05/26/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

KENTON INGLE, individually,                        )
and on behalf of minor A.I.                        )
                                                   )
                 Plaintiff,                        )
                                                   )        Case No. 20-CV-02011-DDC-GEB
v.                                                 )
                                                   )
TLC TRUCKING, LLC, et al.,                         )
                                                   )
                 Defendants.                       )
                                                   )

                                                  ORDER

        This matter is before the Court on Plaintiff’s Unopposed Motion for Leave to File First

Amended Complaint (ECF No. 16). During the Scheduling Conference on May 19, 2020, the

undersigned ordered Plaintiff to amend the pleading to address the issue of the citizenship of the

members of the defendant TLC Trucking, LLC, and ensure this Court has proper jurisdiction. (See

Phase I Scheduling Order, ECF No. 15 at 4-5.) In his proposed Amended Complaint, Plaintiff

specifies that no member of defendant TLC Trucking is a citizen of Tennessee—the state of

citizenship of the Plaintiffs. (Proposed First Amended Complaint, ECF No. 16-1, ¶ 7.)1

        Therefore, the Court having been fully advised, and for good cause shown, hereby grants

Plaintiff’s Unopposed Motion for Leave to File First Amended Complaint. (ECF No. 16.)

Plaintiff shall file the First Amended Complaint within ten (10) days of the date of this Order.




1
  See CU Capital Mkt. Sols., LLC v. Olden Lane Sec., LLC, No. 18-2597-DDC-KGG, 2019 WL 2612940,
at *2 (D. Kan. June 26, 2019) (noting “The governing standard requires complete diversity of citizenship—
i.e., plaintiffs must allege that no LLC member on plaintiffs’ side of the case caption is a citizen of the same
state as any individual or entity named on the defendants’ side of the caption.”) (citing Middleton v.
Stephenson, 749 F.3d 1197, 1200 (10th Cir. 2014)).
Case 2:20-cv-02011-DDC-GEB Document 17 Filed 05/26/20 Page 2 of 2




IT IS SO ORDERED.

Dated May 26, 2020, at Wichita, Kansas.



                                          s/ Gwynne E. Birzer
                                          GWYNNE E. BIRZER
                                          U.S. Magistrate Judge
